Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11,14-19, 21 and 24-25 are pending, and are rejected. Claims 12-13, 20, 22-23 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, 16-19, 21, 25 are rejected under 35 U.S.C. § 103 as being unpatentable over by U.S. Patent Application Number 2006/0095865 attributed to Mohamed A. Rostom (hereafter referred to as Rostom) and U.S. Patent Application Publication Number C attributed to Kwon et al. (hereafter referred to as Kwon) and U.S. Patent Application Publication Number 2012/0173975 attributed to Herz et al. (hereafter referred to as Herz) and U.S. Patent Application Publication Number 2010/0306702 attributed to Peter Warner (hereafter referred to as Warner). 
For claim 1: Rostom discloses a computer-implemented method of controlling an electronic device with a display and a user input, including: displaying a first visual object within a graphical user interface [figure 4], wherein the first visual object comprises a plurality of first visual elements, and wherein the plurality of first visual elements are displayed in a first visual state in a first ring within the graphical user interface [150-168 of figure 4]; detecting a first user input event at one of the first visual elements [0029, figure 4: user can chose 162 (KIDS)]; in response to the first user input event, displaying a second visual object within the graphical user interface [figure 4], wherein the second visual object comprises a plurality of second visual elements, and wherein the plurality of second visual elements are displayed in a second ring surrounding the first visual object within the graphical user interface [163a-b of figure 4, 0029]; detecting a second user input event at one of the second visual elements [user can chose 163a-b of figure 4, 0029]; in response to the second user input event, controlling the electronic device to access functionality or content associated with the second visual element [0029, user can choose 163a-b of figure 4 to access corresponding functionality or content].
Rostom does not disclose a complete ring within the graphical user interface.
Kwon discloses a complete ring within the graphical user interface [figure 3A, 0074].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon before him/her, before the effective filing date of the claimed invention to incorporate the teachings of complete ring of Kwon into Rostom in order to aid the user with a clear indication of the boundary.
Rostom does not disclose in response to the first user input event, reducing a size of the displayed first visual object.
Kwon discloses in response to the first user input event, reducing a size of the displayed first visual object [0075, figure 3B: the first user input on “Photo” has reduced the size of the first ring 300 and sizes of Photo, Music, Movie, DMB, and Settings].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kwon into Rostom in order to aid the user with a clear indication of the impact of the user input.
Neither Rostom nor Kwon discloses detecting a third user event at one of the visual objects, wherein the third user event includes user input movement; and in response to the user input movement of the third user input event exceeding a threshold, rotating the second visual elements of the second visual object around the second complete ring displayed within the graphical user interface, wherein during the rotation of the second visual elements around the second complete ring, at least one of the second visual elements is hidden from the second complete ring when the at least one of the second visual elements crosses into a transition location of the second visual object and at least one new second visual element is revealed from the transition location of the second visual object and displayed in the second complete ring when the at least one of the second visual elements crosses into the transition location.
Herz discloses detecting a third user event at one of the visual objects, wherein the third user event includes user input movement [0056]; and in response to the user input movement of the third user input event, rotating the second visual elements of the second visual object around the second complete ring displayed within the graphical user interface, wherein during the rotation of the second visual elements around the second complete ring, at least one of the second visual elements is hidden from the second complete ring when the at least one of the second visual elements crosses into a transition location of the second visual object and at least one new second visual element is revealed from the transition location of the second visual object and displayed in the second complete ring when the at least one of the second visual elements crosses into the transition location [0056].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon and Herz before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Herz into Rostom and Kwon because it enables the user to easily change the position of an element to a more visible area. In addition, rotating visual elements are well-known in the technology.
Neither Rostom nor Kwon or Herz details into the user input movement exceeding a threshold. 
Warner discloses user input movement exceeding a threshold [0105].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon and Herz and Warner before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Warner into Rostom and Kwon and Herz to avoid the error of an unintended user input. In addition, setting a threshold is well-known in the technology.
For claim 2: A method as claimed in claim 1, wherein the plurality of second visual elements are associated with the one of the first visual elements [Rostom: 0027, 0029, figure 4].  
For claim 3: A method as claimed in claim 1, wherein at least some of the plurality of first visual elements are associated with a plurality of second visual elements [Rostom: 0029, figure 4].  
For claim 4: Rostom does not disclose in response to the first user input event, changing the first visual elements from the first visual state to a second visual state within the graphical user interface.
Kwon discloses in response to the first user input event, changing the first visual elements from the first visual state to a second visual state within the graphical user interface [0077, figure 3C].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kwon into Rostom in order to aid the user with a clear indication of the change of state. In addition, visually indicating the change of state is well-known in the technology.
For claim 5: A method as claimed in claim 1, wherein the electronic device is controlled to access functionality or content by transmitting an operating system message to an application [Rostom: figure 1, 0018].  
For claim 6: A method as claimed in claim 5, wherein the application is executing on the electronic device [Rostom: 10 of figure 1].  
For claim 7: A method as claimed in claim 1, wherein the graphical user interface is executing within a graphical user interface layer within an operating system [Rostom: 44 of figure 1].  
For claim 8: A method as claimed in claim 1, wherein the graphical user interface is executing as a software library on the electronic device [Rostom: 0014].  
For claim 9: A method as claimed in claim 1, wherein the first visual elements are displayed in the first ring surrounding a third visual object [Rostom: 150-168 of figure 4].  
For claim 10: A method as claimed in claim 9, wherein the third visual object comprises a plurality of third visual elements [Rostom: figure 4: the inner ring contains 114-122, 130].  
For claim 11: A method as claimed in claim 10, wherein at least some of the third visual elements are displayed in a third ring within the graphical user interface [Rostom: 114-122, 130 of figure 3-4, 0027].  
For claim 14: A method as claimed in claim 1, wherein the functionality includes display of another visual object comprising a plurality of third visual elements, at least some of the third visual elements being displayed in a ring within the graphical user interface and surrounding the second visual object [Rostom: 0029].  
For claim 16: A method as claimed in claim 1, further including detecting a fourth user input event at one of the first or second visual elements at one of the first or second visual objects [Rostom: selection of the back tab 168 of figure 4]; and in response to the fourth user input event, facilitating rearrangement of the first or second visual element within the ring at the visual object [Rostom: 0029].
For claim 17: A method as claimed in claim 4, wherein the second visual state is smaller than the first visual state [Kwon: 0077, figure 3C].
For claim 18: Rostom does not disclose in response to the first user input event, rotating the first visual elements within the first ring within the graphical user interface until the one of the first visual elements is at the top of the ring.
Kwon discloses in response to the first user input event, rotating the first visual elements within the first ring within the graphical user interface until the one of the first visual elements is at the top of the ring [0015, 0016 and 0074].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kwon into Rostom because it enables the user to easily change the position of an element to a more visible area.
For claim 19: A method as claimed in claim 1, wherein each displayed first and second visual element forms a segment within the first and second ring within the graphical user interface [Rostom: figure 4].
For claim 25: The electronic device of claim 21, wherein in response to the second user input event, controlling the electronic device to access functionality associated with the second visual element, and the functionality includes display of another visual object comprising a plurality of third visual elements, at least some of the third visual elements being displayed in a ring within the graphical user interface and surrounding the second visual object [Rostom: 163a-b of figure 4, 0029].
Claim 21 is rejected using the same rationale as claim 1.
Claims 15, 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Rostom and Kwon and Herz and Warner and U.S. Patent Application Publication Number 2013/0311918 attributed to McCoy et al. (hereafter referred to as McCoy). 
For claim 15: Neither Rostom nor Kwon or Herz or Warner discloses wherein at least one of the first and second visual objects includes a customisation visual element, and wherein actuation of the customisation visual element facilitates the addition of a new visual element to that visual object.  
McCoy discloses wherein at least one of the visual objects includes a customisation visual element, and wherein actuation of the customisation visual element facilitates the addition of a new visual element to that visual object [0032].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Rostom and Kwon and Herz and Warner and McCoy before him/her, before the effective filing date of the claimed invention to incorporate the teachings of McCoy into Rostom and Kwon and Herz and Warner in order to meet a user’s personal choice. 
For claim 24: The electronic device of claim 21, wherein one of the second visual elements in the second visual object includes a customisation visual element, and wherein the programs further include instructions for: actuation of the customisation visual element in response to a user input to the customisation visual element, and facilitating the addition of a new visual element to the second visual object with a user selected name and a user selected icon [McCoy: 0032].  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to the teachings of Herz being used in the current rejection.
Conclusion
Any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
U.S. Patent Application Publication Number 2015/0205455 attributed to Shaw et al. (hereafter referred to as Shaw) discloses circular menu with hiding and revealing menu items [abstract, claim 5].
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173